Name: Commission Regulation (EEC) No 2854/85 of 11 October 1985 correcting Regulation (EEC) No 2798/85 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 270/ 12 Official Journal of the European Communities, 12. 10. 85 COMMISSION REGULATION (EEC) No 2854/85 of 11 October 1985 correcting Regulation (EEC) No 2798/85 fixing the amount of the subsidy on oil seeds Regulation (EEC) No 2707/85 Q, as last amended by Regulation (EEC) No 2798/85 (8) ; Whereas a check has revealed an error in that Regula ­ tion ; whereas the Regulation in question must there ­ fore to corrected, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Article 1 Article 2 of Regulation (EEC) No 2798/85 is replaced by the following : This Regulation shall enter into force on 7 October 1985.' Article 2 This Regulation shall enter into force on 12 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 October 1985. For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No 172, 30 . 9 . 1966, p . 3025/66. O OJ No L 26, 31 . 1 . 1985, p . 12. (3) OJ No L 132, 21 . 5 . 1983, p . 33 . (4) OJ No L 137, 27. 5 . 1985, p . 1 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 143, 30 . 5 . 1984, p . 4. 0 OJ No L 256, 27. 9 . 1985, p. 27 . (8) OJ No L 263, 5. 10 . 1985, p . 12 .